Citation Nr: 0203414	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  01-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation, pursuant to 38 U.S.C.A. § 1151, 
for residuals of fractures of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1979 to October 1982.

In January 2001, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, denied the 
veteran's claim for compensation-pursuant to 38 U.S.C.A. 
§ 1151, for residuals of fractures of his right tibia and 
fibula.  He appealed to the Board of Veterans' Appeals 
(Board) and, as support for his claim, he testified at a 
hearing at the RO in February 2002.  The Member of the Board 
signing this decision conducted that hearing during a travel 
assignment to that RO (a hearing of that type is commonly 
known as a travel Board hearing).


FINDINGS OF FACT

1.  On April 6, 2000, while a patient in the substance abuse 
treatment program at the VA Domiciliary in Dublin, Georgia, 
the veteran fractured his right tibia and fibula when 
reportedly sliding into second base while playing 
recreational softball.

2.  The injury in question was merely coincident with his 
treatment at the VA Domiciliary; it was an accident; there is 
no probative evidence of fault or negligence on the part of 
his VA caretakers at that facility-including insofar as the 
preparation and maintenance of the softball field where his 
injury occurred.


CONCLUSION OF LAW

The fractures the veteran sustained to his right tibia and 
fibula in April 2000 were not proximately due to or the 
result of the treatment that he received at the VA 
Domiciliary.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.358, 3.800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Records show the veteran was admitted to the substance abuse 
treatment program (SATP) at the VA Domiciliary in Dublin, 
Georgia, in October 1999.  He had a history of polysubstance 
dependence on both alcohol and drugs-including cocaine, as 
well as homelessness and depression.  Several months later, 
on April 6, 2000, he fractured his right tibia and fibula 
when reportedly sliding into second base while playing 
recreational softball.  He underwent surgery shortly after 
the incident at the VA Medical Center (VAMC) in Augusta, 
Georgia.  The procedure involved an open reduction and 
internal fixation ("intramedullary nailing") of his right 
tibia.  His postoperative course essentially was uneventful, 
without any complications, except for some residual pain, 
swelling, and cellulitis of his right leg.  However, his 
doctors ultimately ruled out deep vein thrombosis (DVT).  He 
also was, for awhile, limited to a wheelchair to get around, 
then a cane, but he eventually regained his ability to walk 
after several months of physical therapy and other 
rehabilitation.

The veteran testified during his hearing, however, that he 
still experiences persistent weakness, numbness, and 
limitation of motion in his right leg-in fact, so much so 
that he cannot kneel at all on his right knee.  He also 
alleged that his caretakers at the VA Domiciliary in Dublin 
did not properly maintain the softball field where his injury 
occurred.  He said the infield was filled with rocks and 
pebbles, not smooth with sand like it is supposed to be.  He 
also said the bases were placed in the ground with stationary 
rods such that they could not move when someone slid into 
them, and because of that (and the fact that they were torn 
and tattered), his right leg got caught on second base 
causing his injury.  He also said that the Dublin facility 
since has made drastic changes to the field-including 
changing the method of anchoring the bases, to prevent 
further injury to others, which itself is all but an 
admission that the field was not as it should have been when 
he injured his right leg.  In other testimony during is 
hearing, he discussed the details of his medical treatment 
following his injury, including his surgery, and he said that 
he has had difficulty maintaining a job since that incident-
primarily because he simply cannot move around quickly enough 
to work in his particular field of welding.  He also 
acknowledged, however, the he has had a job since that injury 
in this area of expertise, and that, although he had to get 
re-certified, he received assistance from VA in doing that 
through the vocational rehabilitation program.  He also 
indicated that he continued to participate in the SATP via 
the VA Domiciliary, free of charge, and that he also has 
received money management counseling and other preparatory 
training through that program in an effort to get him back on 
his feet.  But he believes that he should be financially 
compensation, nevertheless, because VA is responsible for him 
getting hurt in the first place.

According to 38 U.S.C.A. § 1151 (West 1991), when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if the additional disability was service 
connected, i.e., in the same manner as if the additional 
disability was due to an injury or disease that he had 
incurred during his active military service.

Also bear in mind, though, that the veteran filed his claim 
for section 1151 compensation on April 18, 2000.  Therefore, 
he must show fault or negligence on the part of VA in 
providing the medical treatment in question to prevail in 
this appeal.  See 38 U.S.C.A. § 1151 (West Supp. 2001) (a 
showing of fault or negligence is necessary for recovery of 
claims filed on or after October 1, 1997).  Only if he had 
filed his claim prior to that date would this not be 
necessary.  See Brown v. Gardner, 115 S. Ct. 552 (1994), 
aff'g 5 F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. 
Derwinski, 1 Vet. App. 584, 586-88 (1991); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The regulations implementing 38 U.S.C.A. § 1151 are 38 C.F.R. 
§§ 3.358, 3.800.  They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(a).  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
disease or injury is the condition which the medical or 
surgical treatment was intended to alleviate.  38 C.F.R. 
§ 3.358(b)(1).  Compensation is not payable if the additional 
disability is a result of the natural progress of the injury 
or disease for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Even more importantly to this particular 
case, however, the additional disability must actually result 
from VA hospitalization or medical or surgical treatment and 
not be merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1), (2).  Additionally, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  
38 C.F.R. § 3.358(c)(3).

Here, the veteran clearly fractured his right tibia and 
fibula while a patient in the SATP of the VA Domiciliary in 
Dublin; that much is not in doubt.  The more dispositive 
issue in resolving his appeal, however, is whether there is 
sufficient proof of fault or negligence on the part of his VA 
caretakers at that facility-including insofar as the 
preparation and maintenance of the softball field where 
his injury occurred.  And it is in this latter, most 
important respect that he has not submitted any actual 
evidence to support his allegations.

The veteran alleges that the field at the VA Domiciliary was 
ill-prepared to host a softball game, and that an injury such 
as the one he sustained was certain to result.  But again, 
there is absolutely no actual proof of this in the record on 
appeal.  And merely because he sustained the injury in 
question while a patient at the VA Domiciliary is not-in and 
of itself, tantamount to concluding that VA must bear the 
responsibility for it.  Rather, as alluded to above, the 
injury only occurred as a "coincidental event" during his 
treatment at the VA Domiciliary; it was an accident and, 
while unfortunate, it was not the fault of anyone in 
particular.  And that, alone, does not provide a basis for 
granting § 1151 compensation.  See Sweitzer v. Brown, 5 
Vet. App. 503 (1993).  The veteran says that he was actively 
encouraged and, indeed, all but required to participate in 
the recreational activities at the VA Domiciliary, which were 
not only limited to softball, but also included bowling, 
pool, ping-pong, dominos, and swimming, and that if you did 
not participate you stood the chance of not getting the full 
benefits offered by the program because the staff would not 
think that you were giving your best effort to recover.  But 
even if true, that would only provide a basis for granting 
his claim under the old standards that were in effect prior 
to October 1, 1997; more than this is required under the new 
standards for winning these types of appeals.  See VAOPGCPREC 
7-97 (January 29, 1997).  Also, even the veteran, himself, 
acknowledged during his hearing that all of the various 
recreational activities mentioned above were limited to 
"noncontact" sports, which speaks directly to the level of 
prudence and care that he received at the VA Domiciliary.  
From all accounts, even his own, there is nothing to suggest 
that anyone at the VA Domiciliary placed him in harm's way.  
Therefore, his claim for § 1151 compensation must be denied 
because the preponderance of the evidence is unfavorable-
meaning the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Schoolman v. West, 12 Vet. App. 307, 311 (1999).

In denying this claim on appeal, the Board is mindful of the 
rather recently enacted Veterans Claims Assistance Act of 
2000 (the "VCAA").  This new law since has been codified, 
as amended, at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001), and the implementing regulations 
are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminated the requirement of submitting 
a well-grounded claim and revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim and assisting him in obtaining potentially 
relevant evidence.  Id.  And with certain exceptions not 
pertinent to this particular appeal, the VCAA is applicable 
to all claims filed on or after the date of its enactment, 
November 9, 2000, and to claims that were filed prior to that 
date and not yet final.  Consequently, since this change in 
the law occurred during the pendency of this appeal, the 
veteran is entitled to have his claim considered in light of 
this new law.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Here, however, although the RO has not considered the 
veteran's claim specifically under the VCAA, the requirements 
of this new law have been satisfied.  The RO properly 
notified the veteran of its decision denying his claim, 
including explaining the reasons and bases for it.  The RO 
also provided him a statement of the case (SOC) again 
discussing the rationale for the decision and citing the 
applicable laws and regulations.  He also had an opportunity 
to testify at a hearing to further discuss his contentions, 
and he availed himself of this opportunity in February 2002.  
He has not, however, indicated that any additional medical or 
other evidence, not already of record, needs to be obtained.  
So remanding his appeal to the RO would serve no useful 
purpose.  Indeed, these types of needless remands are to be 
avoided whenever possible.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).


ORDER

The claim for compensation, pursuant to 38 U.S.C.A. § 1151, 
for residuals of fractures of the right tibia and fibula is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

